Title: To James Madison from William Eaton, 20 July 1801
From: Eaton, William
To: Madison, James


Sir,
Kingdom of Tunis, Portofarine July 20. 1801
On the 17th. instant Commodore Dale, in the President, arrived with the Sloop Enterprize; and the day following Captain Bainbridge, in the Essex, having under his convoy from Gibralter the Ship Grand Turk, and the brig Hope from Baltimore. The Ships of war have taken in fresh water and provisions and will proceed on their destination this evening; to facilitate which measure I have been so much occupied that I have not been at the palace since the arrival: it is imposible therefore, at this moment, to State the effect it may have on this Bey. The inclosures A. B. & C. show my position with him before the arrival; which position, I trust, may now be maintained with less discussion and much less writing. Dispatches gone forward at various times & by diverse routs must long since have informed Government of the declaration of war against the United Stas. by the Bashaw of Tripoli. I have the honor to be, Sir, with perfect respect your mo. Obed. Serv.
William Eaton
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC docketed by Wagner as received 23 Oct. Letterbook copy headed: “Here commences a new Era in the annals of the United States and Barbary.” Enclosures not found.


